Dewey, J.
It appears from the facts stated in this case that the Emersons were formerly the owners of the property, the value of which is sought to be recovered in this action, and continued to be so at the time that the same was delivered to the defendant by way of a pledge, by one who had no authority to do so. The property was reclaimed by the Emersons while in the hands of the defendant, and permitted by them, at the defendant’s request, to remain in his hands for a special purpose the Emersons having the entire property, and the constructive possession. In this state of facts, a sale by the Emersons to the plaintiff would be valid and effectual to pass the property, and to authorize an action by the plaintiff against the defendant for any conversion of the property after the sale to the plaintiff.
No change having been shown by the case stated as to the character of the possession of the defendant prior to the sale to the plaintiff, and no conversion previously thereto, no necessity exists for considering what would be the effect of an exclusive adverse possession of personal property upon the right of the legal owner to sell and transfer his title to a third person.
*159The fact that the goods were sold by the defendant before an actual demand upon the defendant by the plaintiff does not defeat his action, if the property had previously passed to the plaintiff by a sale by the Emersons, they having the property and the constructive possession in the manner before stated.

Judgment for the plaintiff.